

116 HR 8202 IH: To designate the airport traffic control tower located at Piedmont Triad International Airport in Greensboro, North Carolina, as the “Senator Kay Hagan Airport Traffic Control Tower”.
U.S. House of Representatives
2020-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8202IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2020Mr. Budd (for himself, Mr. Price of North Carolina, Mr. Butterfield, Ms. Adams, Mr. Murphy of North Carolina, Mr. Walker, Mr. Holding, and Mr. Rouzer) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo designate the airport traffic control tower located at Piedmont Triad International Airport in Greensboro, North Carolina, as the Senator Kay Hagan Airport Traffic Control Tower.1.DesignationThe airport traffic control tower located at Piedmont Triad International Airport in Greensboro, North Carolina, and any successor airport traffic control tower at that location, shall be known and designated as the Senator Kay Hagan Airport Traffic Control Tower. 2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the airport traffic control tower referred to in section 1 shall be deemed to be a reference to the Senator Kay Hagan Airport Traffic Control Tower. 